Annual Report BUSINESS Overview We are an oil and gas operator in Colorado and are focused on the acquisition, development, exploitation, exploration and production of oil and natural gas properties primarily located in the Wattenberg field in the D-J Basin in northeast Colorado.We serve as the operator for most of our wells and focus our efforts on those prospects in which we have a significant net revenue interest.As of October 31, 2011, we had 183,584gross and 162,461 net acres under lease, substantially all of which are located in the D-J Basin.Of this acreage, 7,110 gross acres are held by production.Between September 1, 2008 and October 31, 2011, we drilled and completed 56 development wells that we operate and hold a majority interest.Additionally, during this timeframe we acquired interests in 72 producing wells. At August 31, 2011, our estimated net proved oil and gas reserves, as prepared by our independent reserve engineering firm, Ryder Scott Company, L.P., were 2,069.7 MBbls of oil and condensate and 14.3 Bcf of natural gas.As of February 29, 2012 we were operating 126 wells and had an ownership interest in 168 gross wells (129 net wells). Business Strategy Our primary objective is to enhance shareholder value by increasing our net asset value, net reserves and cash flow through acquisitions, development, exploitation, exploration and divestiture of oil and gas properties. We intend to follow a balanced risk strategy by allocating capital expenditures in a combination of lower risk development and exploitation activities and higher potential exploration prospects. Key elements of our business strategy include the following: · Concentrate on our existing core area in and around the D-J Basin, where we have significant operating experience. All of our current wells are located within the D-J Basin and our undeveloped acreage is located either in or adjacent to the D-J Basin. Focusing our operations in this area leverages our management, technical and operational experience in the basin. · Develop and exploit existing oil and natural gas properties. Since our inception our principal growth strategy has been to develop and exploit our acquired and discovered properties to add proved reserves.As of October 31, 2011, we have identified over 400 development and extension drilling locations and over 20 recompletion/work-over projects on our existing properties and wells. · Complete selective acquisitions. We seek to acquire undeveloped and producing oil and gas properties, primarily in the D-J Basin and certain adjacent areas. We will seek acquisitions of undeveloped and producing properties that will provide us with opportunities for reserve additions and increased cash flow through production enhancement and additional development and exploratory prospect generation opportunities. · Retain control over the operation of a substantial portion of our production. As operator on a majority of our wells and undeveloped acreage, we control the timing and selection of new wells to be drilled or existing wells to be recompleted. This allows us to modify our capital spending as our financial resources allow and market conditions support. 1 · Maintain financial flexibility while focusing on controlling the costs of our operations. We intend to finance our operations through a mixture of debt and equity capital as market conditions allow. Our management has historically been a low cost operator in the D-J Basin and we continue to focus on operating efficiencies and cost reductions. Well and Production Data Since September 2008, and through February 29, 2012, we have drilled and completed 68 gross oil and gas wells which we operate and hold a majority interest.We have not drilled any dry holes.We have acquired interests in 76 gross wells.We have participated with other operators in the drilling and completion of 13 gross wells. These wells were all located in the Wattenberg Field of the D-J Basin. During the periods presented, we drilled or participated in the drilling of the following wells.We did not drill any exploratory wells during these years. Years Ended August 31, Gross Net Gross Net Gross Net Development Wells: Productive: Oil 31 36 2 Gas Nonproductive As of February 29, 2012, we were drilling or completing 13 gross (12 net) wells.These wells are all located in the Wattenberg Field of the D-J Basin. In addition, we were participating as a non-operating working interest owner in two wells that were in progress. The following table shows our net production of oil and gas, average sales prices and average production costs for the periods presented: Years Ended August 31, Production: Oil (Bbls) Gas (Mcf) Average sales price: Oil ($/Bbl) $ $ $ Gas ($/Mcf) $ $ $ Average production cost per BOE $ $ $ 2 “Bbl” refers to one stock tank barrel, or 42 U.S. gallons liquid volume in reference to crude oil or other liquid hydrocarbons.“Mcf” refers to one thousand cubic feet.A BOE (i.e. barrel of oil equivalent) combines Bbls of oil and Mcf of gas by converting each six Mcf of gas to one Bbl of oil. Oil and Gas Properties and Proven Reserves The following table shows, as of October 31, 2011, by state, our producing wells, developed acreage, and undeveloped acreage, excluding service (injection and disposal) wells: Productive Wells Developed Acreage Undeveloped Acreage State Gross Net Gross Net Gross Net Colorado Nebraska - Wyoming - Total (1)Undeveloped acreage includes leasehold interests on which wells have not been drilled or completed to the point that would permit the production of commercial quantities of natural gas and oil regardless of whether the leasehold interest is classified as containing proved undeveloped reserves. The following table shows, as of October 31, 2011, the status of our gross acreage: State Held by Production Not Held by Production Colorado Nebraska - Wyoming - Total Acres that are Held by Production remain in force so long as oil or gas is produced from the well on the particular lease.Leased acres which are not Held By Production require annual rental payments to maintain the lease until the first to occur of the following: the expiration of the lease or the time oil or gas is produced from one or more wells drilled on the leased acreage.At the time oil or gas is produced from wells drilled on the leased acreage, the lease is considered to be Held by Production. 3 Below are estimates of our net proved reserves at August 31, 2011, all of which are located in Colorado: Oil Gas (Bbls) (Mcf) BOE Proved: Producing Nonproducing Undeveloped Total As of August 31, 2011, our standardized oil and gas measurements were as follows: Proved – August 31, 2011 Developed Total Producing Nonproducing Undeveloped Proved Future gross revenue $ Deductions ) Future net cash flow Discounted future net cash flow (pre-tax) $ Standardized measure of discounted future net cash flows (after tax) $ MARKET FOR COMMON STOCK On February 27, 2008, our common stock began trading on the OTC Bulletin Board under the symbol “BRSH.”There was no established trading market for our common stock prior to that date. On September 22, 2008, a 10-for-1 reverse stock split, approved by our shareholders on September 8, 2008, became effective on the OTC Bulletin Board and our trading symbol was changed to “SYRG.OB.”.On July 27, 2011, our common stock began trading on the NYSE Amex under the symbol “SYRG”. Shown below is the range of high and low closing prices for our common stock for the periods indicated as reported by the OTC Bulletin Board prior to July 27, 2011 and by the NYSE Amex on and after July 27, 2011.The market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions. Quarter Ended High Low November 30, 2009 February 28, 2010 May 31, 2010 August 31, 2010 4 Quarter Ended High Low November 30, 2010 February 28, 2011 May 31, 2011 August 31, 2011 As of April 30, 2012, we had 51,409,340 outstanding shares of common stock and 202 shareholders of record.The number of beneficial owners of our common stock is approximately 925. Holders of our common stock are entitled to receive dividends as may be declared by our board of directors.Our board of directors is not restricted from paying any dividends but is not obligated to declare a dividend.No cash dividends have ever been declared and it is not anticipated that cash dividends will ever be paid. Our articles of incorporation authorize our board of directors to issue up to 10,000,000 shares of preferred stock.The provisions in the articles of incorporation relating to the preferred stock allow our directors to issue preferred stock with multiple votes per share and dividend rights which would have priority over any dividends paid with respect to the holders of our common stock.The issuance of preferred stock with these rights may make the removal of management difficult even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in certain transactions such as mergers or tender offers if these transactions are not favored by our management. During the year ended August 31, 2011 we did not purchase any of our securities and no person affiliated with us has purchased any of our securities for our benefit. The graph below matches the cumulative 42 month total return of holders of our common stock with the cumulative total returns of the S&P 500 index and the companies with an SIC Code of 1311. The graph assumes that the value of an investment in our common stock and in each of the indexes (including reinvestment of dividends) was $100 on February 28, 2008 (the first day after the date our stock began to trade) and tracks it through August 31, 2011. 5 2/28/08 8/31/08 8/31/09 8/31/10 8/31/11 Synergy Resources Corporation S&P 500 SIC Code 1311 *$100 invested on 2/28/08 in stock or index, Including reinvestment of dividends. Fiscal year ending August 31. Copyright© 2012 S&P, a division of The McGraw-Hill Companies Inc. All rights reserved. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Introduction The following discussion and analysis was prepared to supplement information contained in the accompanying financial statements and is intended to explain certain items regarding the financial condition as of August 31, 2011, and the results of operations for the years ended August 31, 2011, and 2010.It should be read in conjunction with the audited financial statements and notes thereto contained in this report. 6 Overview We are an independent oil and gas company working to acquire, develop, and produce crude oil and natural gas in and around the Denver-Julesburg Basin (“D-J Basin”).All of our producing wells are in the Wattenberg Field, which has a well-developed infrastructure and takeaway capacity.During 2011, we expanded our undeveloped acreage holdings in eastern Colorado and western Nebraska, and may commence development activities in that area. Since commencing active operations in September 2008, we have undergone significant growth.Specifically, we have drilled or acquired 141 producing oil and gas wells, as follows: · Participated in two wells during fiscal 2009; · Drilled 36 wells and completed 22 wells during fiscal 2010: · Acquired interests in 72 wells, drilled 14 wells and completed 28 wells, and participated in eight wells during fiscal 2011: As of October 31, 2011, we were drilling or completing 16 wells. Our activities have increased our estimated proved reserves to 2,069,705 Bbls of oil and 14,261,158 Mcf of gas as of August 31, 2011, including reserves associated with the acquisition of producing properties.In addition, during the year ended August 31, 2011, we drilled and completed 14 developmental wells on our Pratt prospect, thereby converting 90,906 Bbls and 1,006,188 Mcf of proved undeveloped reserves as of August 31, 2010, into proved producing reserves of 271,813 Bbls and 1,317,117 Mcf as of August 31, 2011. As of August 31, 2011, in the area known as the Wattenberg Field, our acreage position was 11,277 gross (9,172 net).In addition, we had an inventory of 166,031 gross undeveloped acres (147,447 net acres) in eastern Colorado and western Nebraska (the “Shallow Niobrara Acreage”), substantially all of which was acquired during 2011 at an average cost of $54 per net acre.Industry interest and activity in this area has recently increased and we are currently evaluating our development plans for the Shallow Niobrara Acreage. During fiscal 2009, we issued 8% convertible promissory notes with a face value of $18,000,000, which could be converted into shares of common stock at a rate of $1.60 per share.All of the noteholders elected to convert, and, as of March 31, 2011, the entire principal balance had been converted into 11,250,000 shares of common stock.In addition, during fiscal 2011, we completed the sale of 9,000,000 shares of common stock at an offering price of $2.00 per share. In June 2011 we obtained a one year commitment for a $7,000,000 revolving line of credit from Bank of Choice, and have subsequently obtained an increased commitment of $20,000,000. Our strategy for continued growth includes additional drilling activities, acquisition of existing wells, and recompletion of wells that provide good prospects for improved hydraulic stimulation techniques.We attempt to maximize our return on assets invested by drilling and operating development wells in which we have a significant net revenue interest.We attempt to limit our risk by drilling in proven areas.To date, we have not drilled any dry holes. Until 2012, all of our current wells were relatively low-risk vertical or directional wells, and we did not have any horizontal wells.However, the success rate of horizontal wells drilled by other operators has recently improved and we commenced participating in horizontal wells during 2012. Historically, our cash flow from operations was not sufficient to fund our growth plans and we relied on proceeds from the sale of debt and equity securities.Our cash flow from operations is increasing, and we plan to finance an increasing percentage of our growth with internally generated funds.Ultimately, implementation of our growth plans will be dependent upon the success of our operations and the amount of financing we are able to obtain. 7 Significant Developments Acquisition from Petroleum Exploration and Management, LLC – On May 24, 2011 we significantly expanded our position in the Wattenberg Field by acquiring all of the operating oil and gas assets owned by Petroleum Exploration and Management, LLC (‘PEM”), a company owned equally by Ed Holloway and William E. Scaff, Jr., two of our officers and directors.The oil and gas assets included interests in 88 gross (40 net) oil and gas wells in the Wattenberg Field, and interests in oil and gas leases covering approximately 6,968 gross acres.The transaction was approved by the disinterested directors and by a vote of our shareholders owning a majority of the shares in attendance at a special meeting of our shareholders held on May 23, 2011, with Mr. Holloway and Mr. Scaff not voting. In consideration for the oil and gas properies we paid PEM $10,000,000 in cash and issued PEM 1,381,818 shares of our restricted common stock and a promissory note in the principal amount of $5,200,000. The note pays interest annually at 5.25%, is due on January 2, 2012, and is secured by the assets acquired from PEM. We did not assume any of PEM’s liabilities. Expansion of oil and gas lease interests in the Shallow Niobrara Acreage – During 2011, we expanded our growth strategy to include the Shallow Niobrara Acreage.Our Shallow Niobrara Acreage is primarily located in eastern Colorado (Yuma and Washington counties), and western Nebraska (Chase, Dundy, and Hayes counties).We believe the area provides excellent growth opportunities and has the potential to yield a significant return on investment.George Seward, our director, has extensive experience in the area.We acquired significant interests in the area and at August 31, 2011, our holdings totaled 166,434 gross (147,849 net) undeveloped acres with an average cost of $54 per net acre.Many of the leases were acquired in exchange for shares of our common stock.Our primary leases within this area have an initial term of 10 years to provide us with enough time to complete a thorough evaluation. Results of Operations Material changes of certain items in our statements of operations included in our financial statements for the periods presented are discussed below. For the year ended August 31, 2011, compared to the year ended August 31, 2010 For the year ended August 31, 2011, we reported a net loss of $11,600,158, or $0.45 per share, compared to a net loss of $10,794,172, or $0.88 per share for the period ended August 31, 2010.As explained below, the net loss for each year is significantly affected by non-cash charges related to the convertible promissory notes and the derivative conversion liability.The following discussion also expands upon items of inflow and outflow that affect operating income.In most cases, the nature of the change from 2010 to 2011 involves the significant growth in number of producing properties and activities to acquire additional undeveloped acreage and proved properties. 8 Oil and Gas Production and Revenues – For the year ended August 31, 2011, we recorded total oil and gas revenues of $9,777,172 compared to $2,158,444 for the year ended August 31, 2010, as summarized in the following table: Year Ended August 31, Production: Oil (Bbls) Gas (Mcf) Total production in BOE Revenues: Oil $ $ Gas Total $ $ Average sales price: Oil (Bbls) $ $ Gas (Mcf) $ $ “Bbl” refers to one stock tank barrel, or 42 U.S. gallons liquid volume in reference to crude oil or other liquid hydrocarbons.“Mcf” refers to one thousand cubic feet.A BOE (i.e. barrel of oil equivalent) combines Bbls of oil and Mcf of gas by converting each six Mcf of gas to one Bbl of oil. Net oil and gas production for the year ended August 31, 2011 was 165,056 BOE, or 452 BOE per day, as compared with 44,606 BOE, or 122 BOE per day, for the year ended August 31, 2010.The significant increase in production from the prior year resulted from realizing a full year of production from wells at the beginning of the year, and the addition of wells, including new wells drilled and those acquired in the PEM acquisition.Production for the fourth quarter averaged 577 BOE per day. Service Revenue – The Company provides certain services to other well owners, including supervision of drilling operations and management of producing properties.There activities have not been, and are not expected to become, a significant component of the Company’s business. 9 Lease Operating Expenses – As summarized in the following table, our lease expenses include the direct operating costs of producing oil and natural gas, taxes on production and properties, and well work-over costs: Year ended August 31, Severance and ad valorem taxes $ $ Production costs Work-over - Other - Total lease operatingexpenses $ $ Per BOE: Severance and ad valorem taxes $ $ Production costs Work-over - Other - Total per BOE $ $ Lease operating and work-over costs tend to increase or decrease primarily in relation to the number of wells in production, and, to a lesser extent, on fluctuation in oil field service costs and changes in the production mix of crude oil and natural gas.Taxes tend to increase or decrease primarily based on the value of oil and gas sold, and, as a percent of revenues, averaged 10% in 2011 and 11% in 2010. Depreciation, Depletion, and Amortization (“DDA”) – DDA expense is summarized in the following table: Year ended August 31, DDA – oil and gas assets $ $ DDA – other assets Accretion of asset retirement obligations Total DDA $ $ Depletion expense per BOE $ $ The determination of depreciation, depletion and amortization expense is highly dependent on the estimates of the proved oil and natural gas reserves and actual production volumes.As of August 31, 2011, we had 4,446,565 BOE of estimated net proved reserves with a Standardized Measure of $57,550,414 (based on SEC average prices of $5.07 Mcf and $84.90 Bbl).For comparative purposes, at the end of the prior year we had 1,423,524 BOE of estimated net proved reserves with a Standardized Measure of $13,022,397 (based on SEC average prices of $4.76 Mcf and $69.20 Bbl).Depletion expense per BOE increased approximately 7%.We are currently experiencing cost increases across all of our operating sectors, including costs incurred for lease acquisition, drillings, and well completion. Impairment of Oil and Gas Properties – We use the full cost accounting method, which requires recognition of impairment when the total capitalized costs of oil and gas properties exceed the “ceiling” amount, as defined in the full cost accounting literature.During the years ended August 31, 2011 and 2010, no impairment was recorded because our capitalized costs subject to the ceiling test were less than the estimated future net revenues from proved reserves discounted at 10% plus the lower of cost or market value of unevaluated properties.The ceiling test is performed each quarter and there is the possibility for impairments to be recognized in future periods.Once impairment is recognized, it cannot be reversed. 10 General and Administrative – The following table summarizes the components of general and administration expenses: Year Ended August 31, Cash based compensation $ $ Share based compensation Professional fees Insurance Other general and administrative Capitalized general and administrative ) ) Totals $ $ Cash based compensation includes payments to employees.The increase of $724,061 from 2010 to 2011 reflects the expansion of our business, including the addition of 5 employees during the year.Stock-based compensation includes compensation paid to employees, directors, and service providers in the form of stock options or shares of common stock.The amount of expense recorded for stock options is calculated by using the Black-Scholes-Merton option pricing model.The amount of expense recorded for shares of common stock is calculated based upon the closing market value of the shares. The increase in professional fees includes certain accounting fees and investment banking fees related to the acquisition of assets from PEM.In addition, our progression from smaller reporting company to accelerated filer required additional professional services related to our compliance with the rules and regulations of Sarbanes –Oxley. Pursuant to the requirements under the full cost accounting method for oil and gas properties, we identify all general and administrative costs that relate directly to the acquisition of undeveloped mineral leases and the development of properties.Those costs are reclassified from general and administrative expenses and capitalized into the full cost pool.The increase in capitalized costs from 2010 to 2011 reflects our increasing activities to acquire leases and develop the properties. Operating Income (Loss) – For the year ended August 31, 2011, we generated operating income of $2,820,240, as compared with an operating loss of $781,525 for the year ended August 31, 2010.This increase of $3,601,765 resulted primarily from the increasing contribution of wells brought into production during the last two years, which includes wells drilled under the 2011 and 2010 drilling programs, the acquisition of producing properties from PEM and other parties, and increased production from older wells that were recompleted using newer hydraulic fracturing techniques.Increased revenues more than offset increased costs incurred by us to accomplish these objectives. 11 Other Income (Expense) – During the year ended August 31, 2011, we recognized $14,420,398 in other expense compared to $10,012,647 during the comparable period in 2010.The amounts included in other income (expense) are primarily related to components of the 8% convertible promissory notes.The 8% convertible promissory notes contained a conversion feature which was considered an embedded derivative and recorded as a liability at its initial estimated fair value.This derivative conversion liability was then marked-to-market over time, with the resulting change in fair value recorded as a non-cash item in the statement of operations.By March 31, 2011, all of the notes had been converted, thereby eliminating the derivative conversion liability.The Company recognized a non-cash expense of $10,229,229 and $7,678,457 during the years ending August 31, 2011 and 2010, respectively, related to the change in fair value of the derivative conversion liability. Interest expense, net, contains several components related to the 8% convertible promissory notes.In addition to the 8% coupon rate, we recorded amortization of debt issue costs of $1,587,799 and accretion of debt discount of $2,664,137 during the year ended August 31, 2011.During the year ended August 31, 2010, amortization of debt issue costs was $453,656 and accretion of debt discount was $1,333,590.In connection with the conversion of the remaining 8% convertible promissory notes outstanding during 2011, the Company accelerated its recognition of all remaining amounts for unamortized debt issuance costs and debt discount and the acceleration is included in the amounts presented above. Income Taxes – Income taxes do not currently have an impact on our results of operations as we have reported a net loss every year since inception and for tax purposes have a net operating loss carry forward (“NOL”) of approximately $11.3 million. The NOL is available to offset future taxable income, if any. At such time, if ever, that we are able to demonstrate that it is more likely than not that we will be able to realize the benefits of our tax assets, we will begin to recognize the impact of taxes in our financial statements. Liquidity and Capital Resources Our sources and (uses) of funds for the years ended August 31, 2011 and 2010, are shown below: Year Ended August 31, Cash provided by (used in) operations $ $ ) Acquisition of oil and gas properties and equipment ) ) Proceeds from sales of oil and gas properties - Proceeds from sale of convertible notes, net of debt issuance costs - (Repayment) / proceeds from bank loan - ) Proceeds from sale of common stock, net of offering costs - Net increase in cash $ $ Net cash provided by (used in) operating activities was $7,916,308 and ($2,443,059) for the years ended August 31, 2011 and 2010, respectively.The significant improvement reflects the operating contribution from 2010 wells that were producing for the entire year, plus the contribution from wells that began production during 2011.In addition to our analysis using amounts included in the cash flow statement, we evaluate operations using a non-GAAP measure called “adjusted cash flow from operations”, which adjusts for cash flow items that merely reflect the timing of certain cash receipts and expenditures.Adjusted cash flow from operations was $6,346,800 for the year ended August 31, 2011, compared to usage of $45,836 for the prior year.The improvement of $6,392,636 under that measure is closely correlated to, and primarily explained by, increased revenues of $7,843,224 less increased direct costs of $2,104,552. 12 The cash flow statement reports actual cash expenditures for capital expenditures, which differs from total capital expenditures on a full accrual basis.Specifically, cash paid for acquisition of property and equipment as reflected in the statement of cash flows excludes non-cash capital expenditures and includes an adjustment (plus or minus) to reflect the timing of when the capital expenditure obligations are incurred and when the actual cash payment is made.On a full accrual basis, capital expenditures totaled $47,237,827 and $12,888,373 for the years ended August 31, 2011 and 2010, respectively, compared to cash payments of $30,247,327 and $9,152,175, respectively.A reconciliation of the differences is summarized in the following table: Year Ended August 31, Cash payments $ $ Accrued costs, beginning of period ) - Accrued costs, end of period Properties acquired in exchange for common stock Properties acquired in exchange for note payable - Asset retirement obligation Capital expenditures $ $ Capital expenditures included the cost of proved properties of $21,250,000, leasehold acquisition costs of $8,546,000, drilling and completion costs on completed wells of $10,534,000, costs incurred on wells in progress of $4,814,000, and all other expenditures, including capitalized interest, capitalized overhead, and asset retirement obligations, of $2,094,000. Financing for our capital expenditures was provided by several sources.In addition to cash flow from operations, on January 11, 2011, we completed the sale of 9 million shares of our common stock in a private offering.The shares were sold at a price of $2.00 per share.Proceeds to us from the sale of the shares were $16,690,721 after deductions for sales commissions and expenses. In two separate transactions, we sold oil and gas leases covering 5,902 gross acres (3,738 net acres) for net cash proceeds of $8,382,167, after the deduction of selling costs of $248,700. We acquired certain mineral interests in exchange for 1,849,838 shares of restricted common stock with a market value of $5,240,307. 13 The structure of the agreement to acquire assets from PEM included a cash payment of $10,000,000, a promissory note with a principal amount of $5,200,000, and 1,381,818 shares of common stock with a value of $4,698,181. In June 2011 we obtained a commitment for a $7,000,000 revolving line of credit from Bank of Choice and we were subsequently able to increase the commitment to $20,000,000. Our primary need for cash during the fiscal year ending August 31, 2012, will be to fund our drilling and acquisition programs. We currently estimate capital expenditures of approximately $45 million for our drilling program. As an operator we plan to spend approximately $34 million to drill 52 wells in which we own a significant interest. An additional $8 million has been estimated as our portion of the cost of vertical and horizontal wells in which we will participate as a non-operator. We also plan recompletion costs approximating $3 million on 20 wells that indicate good potential for additional hydraulic stimulation. Under our proposed acquisition program, acquisition of undeveloped acreage and proved properties is expected to require funds of $17 million. Our capital expenditure estimate is subject to significant adjustment for drilling success, acquisition opportunities, operating cash flow, and available capital resources. We plan to generate profits by drilling or acquiring productive oil or gas wells.However, we may need to raise some of the funds required to drill new wells through the sale of our securities, from loans from third parties or from third parties willing to pay our share of drilling and completing the wells.We may not be successful in raising the capital needed to drill or acquire oil or gas wells.Any wells which may be drilled by us may not produce oil or gas in commercial quantities. Non-GAAP Financial Measures We use "adjusted cash flow from operations" and "adjusted EBITDA," non-GAAP financial measures, for internal managerial purposes, when evaluating period-to-period comparisons. These measures are not measures of financial performance under U.S. GAAP and should be considered in addition to, not as a substitute for, cash flows from operations, investing, or financing activities, nor as a liquidity measure or indicator of cash flows reported in accordance with U.S. GAAP. The non-GAAP financial measures that we use may not be comparable to measures with similar titles reported by other companies. Also, in the future, we may disclose different non-GAAP financial measures in order to help our investors more meaningfully evaluate and compare our future results of operations to our previously reported results of operations. We strongly encourage investors to review our financial statements and publicly filed reports in their entirety and to not rely on any single financial measure. See Reconciliation of Non-GAAP Financial Measures below for a detailed description of these measures as well as a reconciliation of each to the nearest U.S. GAAP measure. Reconciliation of Non-GAAP Financial Measures Adjusted cash flow from operations. We define adjusted cash flow from operations as the cash flow earned or incurred from operating activities without regard to the collection or payment of associated receivables and payables. We believe it is important to consider adjusted cash flow from operations as well as cash flow from operations, as we believe it often provides more transparency into what drives the changes in our operating trends, such as production, prices, operating costs, and related operational factors, without regard to whether the earned or incurred item was collected or paid during the period. We also use this measure because the collection of our receivables or payment of our obligations has not been a significant issue for our business, but merely a timing issue from one period to the next, with fluctuations generally caused by significant changes in commodity prices. 14 Adjusted EBITDA. We define adjusted EBITDA as net income (loss) plus interest expense, net of interest income, income taxes, and depreciation, depletion and amortization for the period plus/minus the change in fair value of our derivative conversion liability. We believe adjusted EBITDA is relevant because it is a measure of cash available to fund our capital expenditures and service our debt and is a widely used industry metric which allows comparability of our results with our peers. The following table presents a reconciliation of each of our non-GAAP financial measures to its nearest GAAP measure. Year Ended August 31, Adjusted cash flow from operations: Adjusted cash flow from operations $ $ ) Changes in assets and liabilities ) Net cash provided by (used in) operating activities $ $ ) Adjusted EBITDA: Adjusted EBITDA $ $ ) Interest expense and related items, net ) ) Change in fair value of derivative conversion liability ) ) Depreciation, depletion and amortization ) ) Net loss $ ) $ ) Contractual Obligations The following table summarizes our contractual obligations as of August 31, 2011: Less than One Year One to Three Years Three to Five Years Total Note payable, related party (1) - - Employment Agreements - Operating Leases - - Rig Contract (2) - - Total - See Note 9 to the financial statements included as part of this report for information concerning this note. In August 2011 we entered in a contract with Ensign United States Drilling, Inc. which provided that Ensign would drill and complete 21 wells in the Wattenberg Field on our behalf. As of October 31, 2011 we had reached total depth on 15 wells pursuant to the agreement. We expect that the remaining 6 wells we committed to drill will be drilled, and if warranted, completed by December 31, 2011 at a cost of approximately $189,000 per well, or $1,134,000 in total. 15 Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonable likely to have a current or future material effect on our financial condition, changes in financial condition, results of operations, liquidity or capital resources. Outlook The factors that will most significantly affect our results of operations include (i) activities on properties that we do not operate, (ii) the marketability of our production, (iii) our ability to satisfy our substantial capital requirements, (iv) completion of acquisitions of additional properties and reserves, (v) competition from larger companies and (vi) prices for oil and gas.Our revenues will also be significantly impacted by our ability to maintain or increase oil or gas production through exploration and development activities. It is expected that our principal source of cash flow will be from the production and sale of oil and gas reserves which are depleting assets.Cash flow from the sale of oil and gas production depends upon the quantity of production and the price obtained for the production. An increase in prices will permit us to finance our operations to a greater extent with internally generated funds, may allow us to obtain equity financing more easily or on better terms, and lessens the difficulty of obtaining financing.However, price increases heighten the competition for oil and gas prospects, increase the costs of exploration and development, and, because of potential price declines, increase the risks associated with the purchase of producing properties during times that prices are at higher levels. A decline in oil and gas prices (i) will reduce our cash flow which in turn will reduce the funds available for exploring for and replacing oil and gas reserves, (ii) will increase the difficulty of obtaining equity and debt financing and worsen the terms on which such financing may be obtained, (iii) will reduce the number of oil and gas prospects which have reasonable economic terms, (iv) may cause us to permit leases to expire based upon the value of potential oil and gas reserves in relation to the costs of exploration, (v) may result in marginally productive oil and gas wells being abandoned as non-commercial, and (vi) may increase the difficulty of obtaining financing.However, price declines reduce the competition for oil and gas properties and correspondingly reduce the prices paid for leases and prospects. Other than the foregoing, we do not know of any trends, events or uncertainties that will have had or are reasonably expected to have a material impact on our sales, revenues or expenses. 16 Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, including oil and gas reserves, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Management routinely makes judgments and estimates about the effects of matters that are inherently uncertain.Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Estimates and assumptions are revised periodically and the effects of revisions are reflected in the financial statements in the period it is determined to be necessary.Actual results could differ from these estimates. We provide expanded discussion of our more significant accounting policies, estimates and judgments below.We believe these accounting policies reflect our more significant estimates and assumptions used in preparation of our financial statements.See Note 1 of the Notes to the Financial Statements for a discussion of additional accounting policies and estimates made by management. Oil and Gas Properties:We use the full cost method of accounting for costs related to its oil and gas properties.Accordingly, all costs associated with acquisition, exploration, and development of oil and gas reserves (including the costs of unsuccessful efforts) are capitalized into a single full cost pool.These costs include land acquisition costs, geological and geophysical expense, carrying charges on non-producing properties, costs of drilling, and overhead charges directly related to acquisition and exploration activities.Under the full cost method, no gain or loss is recognized upon the sale or abandonment of oil and gas properties unless non-recognition of such gain or loss would significantly alter the relationship between capitalized costs and proved oil and gas reserves. Capitalized costs of oil and gas properties are amortized using the unit-of-production method based upon estimates of proved reserves.For amortization purposes, the volume of petroleum reserves and production is converted into a common unit of measure at the energy equivalent conversion rate of six thousand cubic feet of natural gas to one barrel of crude oil.Investments in unevaluated properties and major development projects are not amortized until proved reserves associated with the projects can be determined or until impairment occurs.If the results of an assessment indicate that the properties are impaired, the amount of the impairment is added to the capitalized costs to be amortized. Under the full cost method of accounting, a ceiling test is performed each quarter.The full cost ceiling test is an impairment test prescribed by SEC regulations.The ceiling test determines a limit on the book value of oil and gas properties.The capitalized costs of proved and unproved oil and gas properties, net of accumulated depreciation, depletion, and amortization, and the related deferred income taxes, may not exceed the estimated future net cash flows from proved oil and gas reserves, less future cash outflows associated with asset retirement obligations that have been accrued, plus the cost of unevaluated properties not being amortized, plus the lower of cost or estimated fair value of unevaluated properties being amortized, less income tax effects.Prices are held constant for the productive life of each well.Net cash flows are discounted at 10%.If net capitalized costs exceed this limit, the excess is charged to expense and reflected as additional accumulated depreciation, depletion and amortization.The calculation of future net cash flows assumes continuation of current economic conditions.Once impairment expense is recognized, it cannot be reversed in future periods, even if changing conditions raise the ceiling amount. 17 Oil and Gas Reserves:The determination of depreciation, depletion and amortization expense, as well as the ceiling test related to the recorded value of our oil and natural gas properties, will be highly dependent on the estimates of the proved oil and natural gas reserves.Oil and natural gas reserves include proved reserves that represent estimated quantities of crude oil and natural gas which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions.There are numerous uncertainties inherent in estimating oil and natural gas reserves and their values, including many factors beyond our control.Accordingly, reserve estimates are often different from the quantities of oil and natural gas ultimately recovered and the corresponding lifting costs associated with the recovery of these reserves. Asset Retirement Obligations:Our activities are subject to various laws and regulations, including legal and contractual obligations to reclaim, remediate, or otherwise restore properties at the time the asset is permanently removed from service.The fair value of a liability for the asset retirement obligation (“ARO”) is initially recorded when it is incurred if a reasonable estimate of fair value can be made.This is typically when a well is completed or an asset is placed in service.When the ARO is initially recorded, we capitalize the cost (asset retirement cost or “ARC”) by increasing the carrying value of the related asset.Over time, the liability increases for the change in its present value (accretion of ARO), while the capitalized cost decreases over the useful life of the asset.The capitalized ARCs are included in the full cost pool and subject to depletion, depreciation and amortization.In addition, the ARCs are included in the ceiling test calculation.Calculation of an ARO requires estimates about several future events, including the life of the asset, the costs to remove the asset from service, and inflation factors.The ARO is initially estimated based upon discounted cash flows over the life of the asset and is accreted to full value over time using our credit adjusted risk free interest rate.Estimates are periodically reviewed and adjusted to reflect changes. Derivative Conversion Liability:We account for embedded conversion features in our convertible promissory notes in accordance with the guidance for derivative instruments, which require a periodic valuation of their fair value and a corresponding recognition of liabilities associated with such derivatives.The recognition of derivative conversion liabilities related to the issuance of convertible debt is applied first to the proceeds of such issuance as a debt discount at the date of the issuance.Any subsequent increase or decrease in the fair value of the derivative conversion liabilities is recognized as a charge or credit to other income (expense) in the statements of operations.In connection with the conversion of convertible promissory notes into shares of the Company’s common stock, during the years ended August 31, 2011 and 2010 the derivative conversion liability balances were reclassified to additional paid-in-capital. 18 Revenue Recognition:Revenue is recognized for the sale of oil and natural gas when production is sold to a purchaser and title has transferred.Revenues from production on properties in we share an economic interest with other owners are recognized on the basis of our interest.Provided that reasonable estimates can be made, revenue and receivables are accrued to recognize delivery of product to the purchaser.Payment is typically received sixty to ninety days after production.Differences between estimates and actual volumes and prices, if any, are adjusted upon final settlement. Stock Based Compensation:We record stock-based compensation expense in accordance with the fair value recognition provisions of US GAAP.Stock based compensation is measured at the grant date based upon the estimated fair value of the award and the expense is recognized over the required employee service period, which generally equals the vesting period of the grant.The fair value of stock options is estimated using the Black-Scholes-Merton option-pricing model.The fair value of restricted stock grants is estimated on the grant date based upon the fair value of the common stock. Recent Accounting Pronouncements:We evaluate the pronouncements of various authoritative accounting organizations, primarily the Financial Accounting Standards Board (“FASB”), the Securities and Exchange Commission (“SEC”), and the Emerging Issues Task Force (“EITF”), to determine the impact of new pronouncements on US GAAP and the impact on the Company. We have recently adopted the following new accounting standards: Effective March 1, 2011, the Company adopted ASU No.2010-29 - Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations—A consensus of the FASB Emerging Issues Task Force. This update provides clarification requiring public companies that have completed material acquisitions to disclose the revenue and earnings of the combined business as if the acquisition took place at the beginning of the comparable prior annual reporting period, and also expands the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.See Note 9 for the Company’s disclosures of business combinations. There were various other updates recently issued, most of which represented technical corrections to the accounting literature or were applicable to specific industries, and are not expected to have a material impact on our financial position, results of operations or cash flows. 19 SYNERGY RESOURCES CORPORATION INDEX TO FINANCIAL STATEMENTS Index to Financial Statements F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of August 31, 2011 and 2010 F-3 Statements of Operations for the years ended August 31, 2011 and 2010 F-4 Statements of Changes in Shareholders’ Equity (Deficit) for the years ended August 31, 2011 and 2010 F-5 Statements of Cash Flows for the years ended August 31, 2011 and 2010 F-6 Notes to Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Synergy Resources Corporation We have audited the accompanying balance sheets of Synergy Resources Corporation ("the Company") as of August 31, 2011 and 2010, and the related statements of operations, changes in shareholders’ equity, and cash flows for each of years then ended.We have also audited the Company’s internal control over financial reporting as of August 31, 2011, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying management report. Our responsibility is to express an opinion on these financial statements and an opinion on the Company's internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Synergy Resources Corporation as of August 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, Synergy Resources Corporation, in all material respects, maintained effective internal control over financial reporting as of December August 31, 2011, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). /s/ Ehrhardt Keefe Steiner & Hottman PC Denver, Colorado November 11, 2011 F-2 SYNERGY RESOURCES CORPORATION BALANCE SHEETS As of August 31, 2011 and 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Joint interest billing Related party receivable - Inventory Other current assets Total current assets Property and equipment: Oil and gas properties, full cost method, net Other property and equipment, net Property and equipment, net Debt issuance costs, net of amortization - Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable: Trade $ $ Related party payable - Accrued expenses Notes payable, related party - Total current liabilities Asset retirement obligations Convertible promissory notes, net of debt discount - Derivative conversion liability - Total liabilities Commitments and contingencies (See Note 12) Shareholders' equity (deficit): Preferred stock - $0.01 par value, 10,000,000 shares authorized: no shares issued and outstanding - - Common stock - $0.001 par value, 100,000,000 shares authorized: 36,098,212 and 13,510,981shares issued and outstanding - as of August 31, 2011 and 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. F-3 SYNERGY RESOURCES CORPORATION STATEMENTS OF OPERATIONS For the years ended August 31, 2011 and 2010 Revenues: Oil and gas revenues $ $ Service revenues - Total revenues Expenses: Lease operating expenses Depreciation, depletion, and amortization General and administrative Total expenses Operating income (loss) ) Other income (expense): Change in fair value ofderivative conversion liability ) ) Interest expense, net ) ) Interest income Total other (expense) ) ) Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted averageshares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. F-4 SYNERGY RESOURCES CORPORATION STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) For the years ended August 31, 2011 and 2010 Additional Total Number of Common Shares Common Stock Paid - In Capital Accumulated (Deficit) Shareholders' Equity (Deficit) Balance, August 31, 2009 $ $ $ ) $ Shares issued pursuant to conversion of debt and accrued interest at $1.60 per share, net of $165,212 unamortized debt discount - Reclassification of derivative conversion liability to equity pursuant to early conversion of debt - - - Shares issued for services - Shares issued in exchange for mineral leases 6 - Series C warrants issued in connection with sale of convertible debt at $100,000 per Unit pursuant to November 27, 2009 offering memorandum - - - Series D warrants issued in connection with sale of convertible debt at $100,000 per Unit pursuant to November 27, 2009 offering memorandum - - - Share based compensation - - - Net (loss) - - - ) ) Balance, August 31, 2010 ) ) Shares issued pursuant to conversion of debt and accrued interest at $1.60 per share, net of $1,052,917 unamortized debt discount - Reclassification of derivative conversion liability to equity pursuant to early conversion of debt - - - Shares issued for services - Shares issued in exchange for mineral leases - Shares issued in exchange for oil and gas assets, related party - Shares issued for cash at $2.00 per share pursuant to November 30, 2010 offering memorandum, net of offering costs - Shares issued pursuant to conversion of Series D warrants on a cashless basis ) - - Share based compensation - - - Net (loss) - - - ) ) Balance, August 31, 2011 $ $ $ ) $ The accompanying notes are an integral part of these financial statements. F-5 SYNERGY RESOURCES CORPORATION STATEMENTS OF CASH FLOWS for the years ended August 31, 2011 and 2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion, and amortization Amortization of debt issuance cost Accretion of debt discount Stock-based compensation Change in fair value of derivative liability Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Accounts payable ) Accrued expenses Other ) Total adjustments Net cash provided by (used in) operating activities ) Cash flows from investing activities: Acquisition of property and equipment ) ) Net proceeds from sales of oil and gas properties - Net cash (used in) investing activities ) ) Cash flows from financing activities: Cash proceeds from sale of stock - Offering costs ) - Cash proceeds from convertible promissory notes - Debt issuance costs - ) Principal repayments - ) Net cash provided by financing activities Net increase in cash and equivalents Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Supplemental Cash Flow Information (See Note 14) The accompanying notes are an integral part of these financial statements. F-6 SYNERGY RESOURCES CORPORATION NOTES TO FINANCIAL STATEMENTS AUGUST 31, 2011 1.Organization and Summary of Significant Accounting Policies Organization:Synergy Resources Corporation (the “Company”) represents the result of a merger transaction on September 10, 2008, between Brishlin Resources, Inc. (“Predecessor Brishlin”), a public company, and Synergy Resources Corporation (“Predecessor Synergy”), a private company.The Company is engaged in oil and gas acquisitions, exploration, development and production activities, primarily in the area known as the Denver-Julesburg Basin.The Company has adopted August 31st as the end of its fiscal year. Basis of Presentation:The Company prepares its financial statements in accordance with accounting principles generally accepted in the United States of America (“US GAAP”).In June 2009 the Financial Accounting Standards Board (“FASB”) established the Accounting Standards Codification (“ASC”) as the single source of authoritative US GAAP to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative US GAAP for SEC registrants.New accounting standards are communicated by FASB through Accounting Standards Updates (“ASU’s”). Reclassifications:Certain amounts previously presented for prior periods have been reclassified to conform to the current presentation.The reclassifications had no effect on net loss, accumulated deficit, net assets or total shareholders’ equity. Use of Estimates:The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that effect the reported amount of assets and liabilities, including oil and gas reserves, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Management routinely makes judgments and estimates about the effects of matters that are inherently uncertain.Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Estimates and assumptions are revised periodically and the effects of revisions are reflected in the financial statements in the period it is determined to be necessary.Actual results could differ from these estimates. Cash and Cash Equivalents:The Company considers cash in banks, deposits in transit, and highly liquid debt instruments purchased with original maturities of three months or less to be cash and cash equivalents. F-7 Inventory:Inventories consist primarily of tubular goods and well equipment to be used in future drilling operations or repair operations and are carried at the lower of cost or market. Oil and Gas Properties:The Company uses the full cost method of accounting for costs related to its oil and gas properties.Accordingly, all costs associated with acquisition, exploration, and development of oil and gas reserves (including the costs of unsuccessful efforts) are capitalized into a single full cost pool.These costs include land acquisition costs, geological and geophysical expense, carrying charges on non-producing properties, costs of drilling, and overhead charges directly related to acquisition and exploration activities.Under the full cost method, no gain or loss is recognized upon the sale or abandonment of oil and gas properties unless non-recognition of such gain or loss would significantly alter the relationship between capitalized costs and proved oil and gas reserves. Capitalized costs of oil and gas properties are amortized using the unit-of-production method based upon estimates of proved reserves.For amortization purposes, the volume of petroleum reserves and production is converted into a common unit of measure at the energy equivalent conversion rate of six thousand cubic feet of natural gas to one barrel of crude oil.Investments in unevaluated properties and major development projects are not amortized until proved reserves associated with the projects can be determined or until impairment occurs.If the results of an assessment indicate that the properties are impaired, the amount of the impairment is added to the capitalized costs to be amortized. Under the full cost method of accounting, a ceiling test is performed each quarter.The full cost ceiling test is an impairment test prescribed by SEC regulations.The ceiling test determines a limit on the book value of oil and gas properties.The capitalized costs of proved and unproved oil and gas properties, net of accumulated depreciation, depletion, and amortization, and the related deferred income taxes, may not exceed the estimated future net cash flows from proved oil and gas reserves, less future cash outflows associated with asset retirement obligations that have been accrued, plus the cost of unevaluated properties not being amortized, plus the lower of cost or estimated fair value of unevaluated properties being amortized, less income tax effects.Prices are held constant for the productive life of each well.Net cash flows are discounted at 10%.If net capitalized costs exceed this limit, the excess is charged to expense and reflected as additional accumulated depreciation, depletion and amortization.The calculation of future net cash flows assumes continuation of current economic conditions.Once impairment expense is recognized, it cannot be reversed in future periods, even if changing conditions raise the ceiling amount. For the years ended August 31, 2011 and 2010, the oil and natural gas prices used to calculate the full cost ceiling limitation are the 12 month average prices, calculated as the unweighted arithmetic average of the first day of the month price for each month within the 12 month period prior to the end of the reporting period, unless prices are defined by contractual arrangements.Prices are adjusted for basis or location differentials. Capitalized Overhead:A portion of the Company’s overhead expenses are directly attributable to acquisition and development activities.Under the full cost method of accounting, these expenses are capitalized in the full cost pool.The Company capitalized overhead expenses of approximately $206,233 and $95,475 for the years ended August 31, 2011 and 2010, respectively. F-8 Oil and Gas Reserves:The determination of depreciation, depletion and amortization expense, as well as the ceiling test related to the recorded value of the Company’s oil and natural gas properties, is highly dependent on the estimates of the proved oil and natural gas reserves.Oil and natural gas reserves include proved reserves that represent estimated quantities of crude oil and natural gas which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions.There are numerous uncertainties inherent in estimating oil and natural gas reserves and their values, including many factors beyond the Company’s control.Accordingly, reserve estimates are often different from the quantities of oil and natural gas ultimately recovered and the corresponding lifting costs associated with the recovery of these reserves. Capitalized Interest:The Company capitalizes interest on expenditures made in connection with acquisition of mineral interests and development projects that are not subject to current amortization.Interest is capitalized during the period that activities are in progress to bring the projects to their intended use. Debt Issuance Costs:Debt issuance costs of $2,041,455 were incurred in connection with executing convertible promissory notes between December 29, 2009, and March 12, 2010 (See Note 7).As a result of the conversion of all outstanding convertible promissory notes into shares of the Company’s common stock, all debt issuance costs have been recognized as a component of interest expense through August 31, 2011. Fair Value Measurements:Effective September1,2008, the company adopted FASB Accounting Standards Codification (“ASC”) “Fair Value Measurements and Disclosures”, which establishes a framework for assets and liabilities measured at fair value on a recurring basis included in the Company’s balance sheets. Effective September1,2009, similar accounting guidance was adopted for assets and liabilities measured at fair value on a nonrecurring basis. As defined in the guidance, fair value is the price that would be received to sell an asset or be paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company uses market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk.These inputs can either be readily observable, market corroborated or generally unobservable.Fair value balances are classified based on the observability of the various inputs. Asset Retirement Obligations:The Company’s activities are subject to various laws and regulations, including legal and contractual obligations to reclaim, remediate, or otherwise restore properties at the time the asset is permanently removed from service.The fair value of a liability for the asset retirement obligation (“ARO”) is initially recorded when it is incurred if a reasonable estimate of fair value can be made.This is typically when a well is completed or an asset is placed in service.When the ARO is initially recorded, the Company capitalizes the cost (asset retirement cost or “ARC”) by increasing the carrying value of the related asset.Over time, the liability increases for the change in its present value (accretion of ARO), while the capitalized cost decreases over the useful life of the asset.The capitalized ARCs are included in the full cost pool and subject to depletion, depreciation and amortization.In addition, the ARCs are included in the ceiling test calculation.Calculation of an ARO requires estimates about several future events, including the life of the asset, the costs to remove the asset from service, and inflation factors.The ARO is initially estimated based upon discounted cash flows over the life of the asset and is accreted to full value over time using the Company’s credit adjusted risk free interest rate.Estimates are periodically reviewed and adjusted to reflect changes. F-9 Derivative Conversion Liability:The Company accounts for its embedded conversion features in its convertible promissory notes in accordance with the guidance for derivative instruments, which require a periodic valuation of their fair value and a corresponding recognition of liabilities associated with such derivatives.The recognition of derivative conversion liabilities related to the issuance of convertible debt is applied first to the proceeds of such issuance as a debt discount at the date of the issuance.Any subsequent increase or decrease in the fair value of the derivative conversion liabilities is recognized as a charge or credit to other income (expense) in the statements of operations.In connection with the conversion of convertible promissory notes into shares of the Company’s common stock, during the years ended August 31, 2011 and 2010 derivative conversion liabilities of $19,554,346 and $1,809,149 were reclassified to additional paid-in-capital, respectively. Revenue Recognition:Revenue is recognized for the sale of oil and natural gas when production is sold to a purchaser and title has transferred.Revenues from production on properties in which the Company shares an economic interest with other owners are recognized on the basis of the Company’s interest.Provided that reasonable estimates can be made, revenue and receivables are accrued to recognize delivery of product to the purchaser.Payment is typically received sixty to ninety days after production.Differences between estimates and actual volumes and prices, if any, are adjusted upon final settlement. Major Customer and Operating Region:The Company operates exclusively within the United States of America.Except for cash and equivalent instruments, all of the Company’s assets are employed in and all of its revenues are derived from the oil and gas industry. The Company’s oil and gas production is purchased by a few customers.The table below presents the percentage of oil and gas revenue that was purchased by major customers. Year Ended August 31, Major Customers Company A 75% 57% Company B 21% 30% Company C * 13% *less than 10% As there are other purchasers that are capable of and willing to purchase the Company’s oil and gas production and since the Company has the option to change purchasers on its properties if conditions so warrant, the Company believes that its oil and gas production can be sold in the market in the event that it is not sold to the Company’s existing customers, but in some circumstances a change in customers may entail significant transition costs and/or shutting in or curtailing production for weeks or even months during the transition to a new customer. F-10 Stock Based Compensation:The Company records stock-based compensation expense in accordance with the fair value recognition provisions of US GAAP.Stock based compensation is measured at the grant date based upon the estimated fair value of the award and the expense is recognized over the required employee service period, which generally equals the vesting period of the grant.The fair value of stock options is estimated using the Black-Scholes-Merton option-pricing model.The fair value of restricted stock grants is estimated on the grant date based upon the fair value of the common stock. Earnings Per Share Amounts:Basic earnings per share includes no dilution and is computed by dividing net income (or loss) by the weighted-average number of shares outstanding during the period.Diluted earnings per share is equivalent to basic earnings per share as all dilutive securities have an antidilutive effect on earnings per share.The following dilutive securities could dilute the future earnings per share: Convertible promissory notes - Accrued interest - Warrants(1) Employee stock options Total (1)Also as of August 31, 2011 and 2010, the Company had a contingent obligation to issue 63,466 potentially dilutive securities, all of which were excluded from the calculation because the contingency conditions had not been met. Income Taxes:Deferred income taxes are recorded for timing differences between items of income or expense reported in the financial statements and those reported for income tax purposes using the asset/liability method of accounting for income taxes.Deferred income taxes and tax benefits are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and for tax loss and credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The Company provides for deferred taxes for the estimated future tax effects attributable to temporary differences and carry-forwards when realization is more likely than not.If the Company concludes that it is more likely than not that some portion, or all, of the deferred tax asset will not be realized, the balance of deferred tax assets is reduced by a valuation allowance. The Company adheres to the provisions of the ASC regarding uncertainty in income taxes.No significant uncertain tax positions were identified as of any date on or before August 31. 2011.Given the substantial net operating loss carry-forwards at both the federal and state levels, neither significant interest expense nor penalties charged for any examining agents’ tax adjustments of income tax returns prior to and including the year ended August 31, 2011 are anticipated since such adjustments would very likely simply reduce the net operating loss carry-forwards. F-11 Recent Accounting Pronouncements:The Company evaluates the pronouncements of various authoritative accounting organizations to determine the impact of new pronouncements on US GAAP and the impact on the Company. The Company has recently adopted the following new accounting standards: Business Combinations - Effective March 1, 2011, the Company adopted ASU No.2010-29 - Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations. This update provides clarification requiring public companies that have completed material acquisitions to disclose the revenue and earnings of the combined business as if the acquisition took place at the beginning of the comparable prior annual reporting period, and also expands the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.Adoption of this ASU had no material effect on the Company’s financial position, results of operations, or cash flows. See Note 9 for the Company’s disclosures of business combinations. The following accounting standards updates were recently issued and have not yet been adopted by the Company.These standards are currently under review to determine their impact on the Company’s financial position, results of operations, or cash flows. Presentation of Comprehensive Income - In June 2011, the FASB issued ASU 2011-05 – Presentation of Comprehensive Income (“ASU 2011-05”), which requires entities to present reclassification adjustments included in other comprehensive income on the face of the financial statements and allows entities to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.It also eliminates the option for entities to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity.For public companies, ASU 2011-05 is effective for fiscal years (and interim periods within those years) beginning after December 15, 2011, with earlier adoption permitted.Adoption of this ASU is not expected to have a material effect on the Company’s financial position, results of operations, or cash flows. There were various other updates recently issued, most of which represented technical corrections to the accounting literature or were applicable to specific industries, and are not expected tohave a material impact on the Company’s financial position, results of operations or cash flows. F-12 2.Accounts Receivable Accounts receivable consist primarily of trade receivables from oil and gas sales and amounts due from other working interest owners which have been billed for their proportionate share of wells which the Company operates.For receivables from joint interest owners, the Company typically has the right to withhold future revenue disbursements to recover outstanding joint interest billings.As of August 31, 2011 and 2010, major customers (i.e. those with balances greater than 10% of total receivables) were as follows: As of August 31, Major Customer or Joint Interest Owner Company A 31
